Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Municipal corporations, § 1084*—Where no variance between allegation of defective sidewalk and. proof. In an action against a' city to recover for personal injuries sustained by reason of a defective sidewalk, where the declaration alleged that “defendant permitted said sidewalk * * * to be and remain in bad and unsafe condition and repair, and divers boards * * * to be and remain loose, broken,” etc., held no fatal variance where the evidence shows that the defect which caused the accident sought to be recovered for was a missing plank. 4. Damages, § 128*—when not excessive for permanent injury to ankle. In an action against a city to recover for personal injuries sustained by reason of a missing plank in a board sidewalk in defendant city,- causing plaintiff, a middle-aged woman weighing 220 pounds, to fall and injure her ankle, where there was evidence that plaintiff was crippled for six months as a result of the accident and suffered much pain even up to the time of the trial, twelve years after the accident, and where there was medical testimony that the injury is permanent, a verdict of $2,000 for plaintiff, held not excessive.